Title: From Benjamin Franklin to David Hartley, 12 September 1775
From: Franklin, Benjamin
To: Hartley, David


Dear Sir,
Philada. Sept. 12. 1775
I have this Day received your Favours per Capt. Falconer, of which more in my next. With this I send you a number of Newspapers and Pamphlets, by which you will see Things are become serious here. Your Nation must stop short, and change its Measures, or she will lose the Colonies for ever. The Burning of Towns, and firing from Men of War on defenceless Cities and Villages fill’d with Women and Children: The exciting the Indians to fall on our innocent Back Settlers, and our Slaves to murder their Masters; are by no means Acts of a legitimate Government: they are of barbarous Tyranny and dissolve all Allegiance. The Insolence of your Captains of Men of War is intolerable. But we suppose they know whom they are to please. I shall endeavour to procure the Petitions so that you may have them against Winter: they cannot be collected suddenly. With the highest Esteem, I am Yours most affectionately
Pray present my Respects to Mr. Burke, to whom, and to you I shall write fully by the first safe hand.
 
Addressed: To / David Hartley Esqr / Golden Square / London
Endorsed: from Dr F
